Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 12:
	line 8, change "the shoulder block row" to
	--the shoulder block rows--.
In claim 15:
	line 4, change "the crown block" to
	--the crown blocks--.
2)	Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on 3-5-21.
REASONS FOR ALLOWANCE
3)	The following is an examiner’s statement of reasons for allowance, which supplements applicant's arguments filed 12-16-20:
	When considered as a whole, the prior art including Japan 911 (JP 11-042911), Hair et al (US D735,646), Iwamura (US 2003/0029537), Japan 509 (JP 2002-321509), Godin et al (US D686,145), Kitani et al (US 2016/0193883) and Shibano (US 2010/0096055) fail to render obvious providing a heavy duty tire comprising a tread 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 6, 2021